 



Exhibit 10.60
HERBALIFE LTD.
INDEPENDENT DIRECTORS DEFERRED COMPENSATION AND STOCK UNIT
PLAN
1. Establishment of Plan; Purpose
     Herbalife Ltd. (the “Company”) hereby establishes the Independent Directors
Deferred Compensation and Stock Unit Plan (the “Independent Directors Plan”) for
its duly elected Independent Directors (as defined below). The Independent
Directors Plan provides for the award of Stock Units under Section 9 of the
Herbalife Ltd. 2005 Stock Incentive Plan (the “Plan”). The Independent Directors
Plan is intended to be a part of the Plan and the terms of the Plan are
incorporated herein by reference.
     The purpose of the Plan is to facilitate equity ownership in the Company by
its Independent Directors through the award of Stock Units and to allow for
deferral by the Independent Directors of compensation realized in connection
with such Stock Units.
2. Definitions
     Unless otherwise specifically provided for herein, all capitalized terms
used herein shall have the same meanings as the meanings ascribed to such terms
in the Plan. In addition, the following words have the following meanings unless
a different meaning plainly is required by the context:

  (a)   “Deferral Account” means the accounting entry made with respect to each
Participant for the purpose of maintaining a record of each Participant’s
benefit under the Independent Directors Plan.     (b)   “Effective Date” means
January 15, 2006.     (c)   “Grant Date” means a date on which Stock Units are
granted pursuant to Section 5 of this Independent Directors Plan.     (d)  
“Independent Director” means a member of the Board who, at all relevant times,
has been determined by the Board to be independent.     (e)   “Participant”
means an Independent Director who has received a Stock Unit award hereunder.    
(f)   “Plan Year” means January 15 of each calendar year to January 14 of the
next following calendar year. The first Plan Year shall commence on the
Effective Date and end on January 14, 2007.

3. Administration.
     The Independent Directors Plan shall be administered the Committee.
Consistent with Section 18 of the Plan, any question concerning the
interpretation of the Independent Directors

 



--------------------------------------------------------------------------------



 



Plan, any adjustments required to be made under the Independent Directors Plan,
and any controversy that may arise under the Independent Directors Plan or any
award agreement issued hereunder shall be determined by the Committee in its
sole and absolute discretion. All such decisions by the Committee shall be final
and binding.
4. Eligibility and Participation.
     All Independent Directors shall be eligible to participate in this
Independent Directors Plan and defer compensation and receive awards of Stock
Units hereunder from time to time.
5. Stock Unit Awards.
     (a) First Plan Year Grant. On the Effective Date of the Independent
Directors Plan, the Committee shall grant to each Independent Director, pursuant
to Section 9 of the Plan, a number of Stock Units equal to the quotient of One
Hundred Thousand Dollars ($100,000) divided by the Fair Market Value of one
Common Share on such date, rounded to the nearest whole number.
     (b) Annual Grants. Unless otherwise determined by the Committee, on
January 15 of each Plan Year beginning after Effective Date of the Independent
Directors Plan, the Committee shall grant, pursuant to Section 9 of the Plan,
(i) to each Independent Director who has continuously served as a member of the
Board since the immediately preceding Grant Date, a number of Stock Units equal
to the quotient of One Hundred Thousand Dollars ($100,000) divided by the Fair
Market Value of one Common Share on such date, rounded to the nearest whole
number and (ii) to each Independent Director who commenced service on the Board
during such Plan Year, a number of Stock Units equal to (A) the quotient of One
Hundred Thousand Dollars ($100,000) divided by the Fair Market Value of one
Common Share on such date, rounded to the nearest whole number, multiplied by
(B) a fraction, the numerator of which equals the number of days during the Plan
Year in which the Independent Director served as a member of the Board and the
denominator of which equals 365.
     (c) Award Agreement. Each award of Stock Units shall be evidenced by an
award agreement entered into between the Company and the applicable Participant
and shall be subject to all of the terms and conditions set forth herein and in
the Plan.
     (d) Terms and Conditions of Stock Units. Stock Unit awards made pursuant to
this Section 5 shall be subject to the following terms and conditions:
          (i) Unless otherwise determined by the Committee at the time of grant
the value of each Stock Unit shall be equal to one Common Share (as adjusted
pursuant to Section 12 of the Plan).
          (ii) Subject to the provisions of this Independent Directors Plan,
neither Stock Units awarded pursuant to this Independent Directors Plan nor the
Common Shares subject thereto may be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date on which such Common Shares are delivered
to the Participant or the Participant’s beneficiary designated pursuant to
Section 6(c)(iii) of this Independent Directors Plan.

 



--------------------------------------------------------------------------------



 



          (iii) Unless otherwise provided in an award agreement, the recipient
of an award under this Section 5 shall not be entitled to receive dividends or
dividend equivalents with respect to the number of Common Shares represented by
the Stock Unit award until such time as the Common Shares subject to the award
have been issued pursuant to the terms of this Independent Directors Plan.
          (iv) Unless determined otherwise by the Committee at the time of grant
and set forth in an award agreement, subject to the applicable Participant’s
continuous service as a member of the Board, awards of Stock Units pursuant to
this Section 5 shall become vested with respect to twenty-five percent (25%) of
the number of Stock Units subject to the award on each of April 15, July 15 and
October 15 of the calendar year in which the award is granted and January 15 of
the calendar year following the year in which the award is granted.
          (v) In the event that a Participant ceases to serve as a member of the
Board for any reason, all Stock Units held by such Participant at the time of
such cessation that have not yet become vested shall be immediately forfeited;
provided, however, that in the event of the Participant’s disability (as such
term if defined in Section 22(e) of the Code) or death, the Committee may, in
its sole discretion, accelerate the vesting of any unvested Stock Units then
held by such Participant.
          (vi) Notwithstanding anything herein to the contrary, in the event of
a Change of Control all unvested Stock Units shall be deemed fully vested
immediately prior to the consummation of the Change of Control.
     (e) Payment/Deferral of Stock Unit Awards.
          (i) On each Grant Date the Stock Units awarded to a Participant
pursuant to this Section 5 shall be credited to the Participant’s Deferral
Account.
          (ii) Subject to the applicable Participant’s continuous service as a
member of the Board, on the third anniversary of the Grant Date of an award of
Stock Units pursuant to this Section 5, there shall be credited to Participant’s
Deferral Account one Common Share in exchange for each such Stock Unit awarded
on that Grant Date then held in Participant’s Deferral Account.
          (iii) In the event that a Participant ceases to serve as a member of
the Board for any reason prior to the third anniversary of the Grant Date of an
award of Stock Units pursuant to this Section 5, the Company shall, within
thirty (30) days following such cessation, subject to Section 16 of the Plan,
issue to the Participant a number of Common Shares equal to the number of vested
Stock Units subject to each such award held in the Participant’s Deferral
Account at the time of such cessation.
6. Deferred Compensation
     (a) Contributions to Deferral Accounts. Pursuant to Section 5(e)(i) of this
Independent Directors Plan, on each Grant Date the Stock Units awarded to a
Participant pursuant to Section 5 of this Independent Directors Plan shall be
automatically credited to the applicable Participant’s Deferral Account.

 



--------------------------------------------------------------------------------



 



     (b) Distributions.
          (i) Distribution Elections. Prior to each Grant Date, each Independent
Director who is eligible to receive an award of Stock Units pursuant to
Section 5 of this Independent Directors Plan shall be required to complete and
submit to the Committee an election on a form provided by the Company (a
“Distribution Election Form”) as to the timing and form of distributions from
his or her Deferral Account with respect to amounts attributable to the Stock
Units awarded on such Grant Date. If no valid distribution election is made with
respect to an award of Stock Units, the portion of the Participant’s Deferral
Account that is attributable such award shall be distributed, subject to
Section 5(e)(iii) of this Independent Directors Plan, in the form of a lump sum
payment on the third anniversary of the Grant Date of such award.
          (ii) Scheduled In-Service Distributions.
               (1) Lump Sum or Installment Payments. A Participant may elect on
a Distribution Election Form to receive distributions from the vested portion of
his or her Deferral Account while he or she is still a member of the Board (an
“In-Service Distribution”) in (A) a single lump sum payment, or (B) annual
installment payments over a period of five (5) or ten (10) years, with the
amount of each payment determined as set forth in Section 6(b)(viii) of this
Independent Directors Plan. If the amount a Participant elects to receive
pursuant to an In-Service Distribution is less than $___, payment shall be made
in a single lump sum. If a Participant elects to receive installment payments
under (B) above, the amount of each installment payment shall be equal to the
balance remaining in the portion of the Participant’s Deferral Account that is
subject to such installment election (as determined immediately prior to each
such payment), multiplied by a fraction, the numerator of which is one (1), and
the denominator of which is the total number of remaining installment payments.
The installment amount shall be adjusted annually to reflect gains and losses,
if any, allocated to such Participant’s Deferral Account pursuant to
Section 6(c)(ii).
               (2) Time of Distributions. A Participant’s election under this
Section 6(b)(ii) must specify the future year in which the payment of the
deferred amounts shall commence, provided that the year in which an In-Service
Distribution of amounts attributable to an award of Stock Units is to commence
must be at least three (3) years after the Grant Date of such award.
               (3) Separate Annual Elections. Any desired In-Service
Distribution must be separately elected for each Stock Unit award. Thus, to
elect a scheduled In-Service Distribution with respect to a specific Plan Year’s
Stock Units, a new Distribution Election Form must be submitted during the
applicable election period. Once the applicable election period has passed, an
In-Service Distribution may not be elected for that Plan Year’s award.
               (4) Amendment of Election. A Participant may delay the
commencement of an In-Service Distribution or amend his or her election as to
the form of the distribution at any time provided that (A) such amendment must
be made in the manner specified by the Committee at least one (1) calendar year
prior to the date the distribution would otherwise commence, (B) the amendment
will not take effect until at least one (1) calendar year after the

 



--------------------------------------------------------------------------------



 



amendment is submitted, and (C) the amendment provides for the deferral of the
date of payments commence for a minimum of five (5) additional years. For
purposes of the limitation set forth clause (C) of the preceding sentence,
distributions that are to be paid in installments (as opposed to in a lump sum)
shall be treated as a single payment payable on the date the installments are
due to commence. Any change in the form or timing of payment may not accelerate
distributions to the Participant, except to the extent permitted under
Section 409A of the Code without the imposition of the additional tax set forth
in Section 409A(a)(1)(B) of the Code.
               (5) Termination of Board Service Prior to Completion of
In-Service Distribution. If a Participant’s Board service with the Company
terminates for any reason prior to receiving full payment of an In-Service
Distribution or while he or she is receiving scheduled installment payments
pursuant to this Section 6(b)(ii), the unpaid portion of the Participant’s
elected distribution shall be paid in accordance with Section 6(b)(iii) below.
          (iii) Distributions upon Termination of Board Service for Reasons
Other Than Death.
               (1) Lump Sum or Installment Payments. As an alternative to
electing an In-Service Distribution under Section 6(b)(ii) of this Independent
Directors Plan, a Participant may elect on a Distribution Election Form to
receive the vested balance credited to his or her Deferral Account following
termination of Board service for any reason other than death in (A) a single
lump sum payment, or (B) annual installment payments over a period of five
(5) or ten (10) years, with the amount of each payment determined as set forth
in Section 6(b)(viii) of this Independent Directors Plan. If the amount a
Participant elects to receive pursuant to an In-Service Distribution is less
than $                    , payment shall be made in a single lump sum. If a
Participant elects to receive installment payments under (B) above, the amount
of each installment payment shall be equal to the balance remaining in the
portion of the Participant’s Deferral Account that is subject to such
installment election (as determined immediately prior to each such payment),
multiplied by a fraction, the numerator of which is one (1), and the denominator
of which is the total number of remaining installment payments. The installment
amount shall be adjusted annually to reflect gains and losses, if any, allocated
to such Participant’s Deferral Account pursuant to Section 6(c)(ii).
               (2) Death of Participant. If a Participant dies prior to
receiving full payment his or her Deferral Account as elected under this
Section 6(b)(iii), the balance of the vested portion of such Participant’s
Deferral Account shall be paid to the Participant’s designated beneficiary in
the form of a lump sum as soon as administratively practicable following the
Participant’s death. The amount of any such lump sum payment shall be determined
as set forth in Section 6(b)(viii).
          (iv) Stock Units Awarded on Effective Date. Notwithstanding anything
herein to the contrary, that portion of a Participant’s Deferral Account that is
attributable the award of Stock Units pursuant to Section 5 of this Independent
Directors Plan on the Effective Date shall be distributed, subject to
Section 5(e)(iii) of this Independent Directors Plan, in the form of a lump sum
payment on the third anniversary of the Effective Date.

 



--------------------------------------------------------------------------------



 



          (v) Form of Distribution. That portion of a Participant’s Deferral
Account that remains notionally invested, at the time of distribution, in Stock
Units and/or Common Shares shall be distributed in the form of Common Shares.
That portion of a Participant’s Deferral Account that is notionally invested, at
the time of distribution, in any investment alternative other than Stock Units
or Common Shares shall be distributed in cash.
          (vi) Financial Hardship. The Committee shall have the authority to
alter the timing or manner of payment of amounts credited to a Participant’s
Deferral Account in the event that the Participant establishes, to the
satisfaction of the Committee, “severe financial hardship” (as defined herein).
For purposes of this Section 6(b)(vi), “severe financial hardship” shall mean
any financial hardship resulting from the illness or injury of a Participant or
dependent (as determined by the Committee), the casualty loss of a Participant’s
real or personal property, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. In any event, payment under this Section 6(b)(vi) may not be made
to the extent such emergency is or may be relieved: (A) through reimbursement or
compensation by insurance or otherwise; or (B) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship. Withdrawals of amounts because of a
severe financial hardship may only be permitted to the extent reasonably
necessary to satisfy the hardship, plus to pay taxes on the withdrawal. The
Participant’s Deferral Account will be credited with earnings in accordance with
this Section 6 up to the date of distribution.
          (vii) Incompetence of Distributee. In the event that it shall be found
that a person entitled to receive payment under the Plan (including a designated
beneficiary) is a minor or is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless prior claim
therefor shall have been made by a duly qualified committee or other legal
representative), such payment may be made to any person whom the Committee in
its sole discretion determines is entitled to receive it, and any such payment
shall fully discharge the Company, the Company, the Committee and the Plan from
any further liability to the person otherwise entitled to payment hereunder, to
the extent of such payment.
          (viii) Value of Stock Units on Distribution. In the event of a
distribution hereunder, the amount payable to the Participant receiving such
distribution shall be as follows:
               (A) In the event Participant has selected an investment other
than Stock Units or Common Shares, and such Participant has elected to take
payment of the Deferral Account in a lump sum payout, or a lump sum payout is
otherwise required hereunder, the Company shall pay the Participant an amount in
cash equal to the balance in such Participant’s Deferral Account as of the date
elected by the Participant, or as of the date of the event requiring such lump
sum payout, as the case may be.
               (B) In the event Participant has selected investment an
investment other than Stock Units or Common Shares, and such Participant has
elected to take payment of the Deferral Account in installments, the Company
shall pay the Participant annually installment payments, with each payment equal
to the balance of the Deferral Account on the applicable anniversary date
selected by Participant, divided by the number of installments remaining.

 



--------------------------------------------------------------------------------



 



               (C) In the event Participant has selected investment in Stock
Units and/or Common Shares, and such Participant has elected to take payment of
the Deferral Account in a lump sum payout, or a lump sum payout is otherwise
required hereunder, the Company shall, subject to Section 16 of the Plan, issue
to the Participant a number of Common Shares equal to the number of Stock Units
and Common Shares in such Participant’s Deferral Account.
               (D) If Participant has selected investment in Stock Units and/or
Common Shares, and such Participant has elected to take payment of the Deferral
Account in installment payouts, such Participant shall receive on each
installment payment date, subject to Section 16 of the Plan, a number of Common
Shares equal to the total number of Stock Units and Common Shares in such
Participant’s Deferral Account, divided by the number of installments elected.
               (E) Any distributions due by the Company under this Section 6
shall be made as soon as administratively feasible, but, subject to Section 16
of the Plan, in no event later than the thirtieth (30th) day after the day the
amount of such payment is determined pursuant to this Section 6(b)(viii).
     (c) Deferral Accounts.
          (i) Participants’ Accounts. The Company shall establish and maintain
an individual bookkeeping Deferral Account for each Participant. Each Deferral
Account shall be credited with Stock Units in accordance with Section 6(a) of
this Independent Directors Plan, generally within five (5) business days of the
third anniversary of the applicable Grant Date, and as provided in
Section 6(c)(ii). Each Participant shall be fully vested in his or her Deferral
Account at all times.
          (ii) Earnings on Deferred Amounts.
               (1) A Participant’s Deferral Account shall be credited with
earnings (or losses) based on a deemed investment of the Participant’s Deferral
Account, as directed by each Participant, which deemed investment shall be Stock
Units/Common Shares or one or more hypothetical investment alternatives made
available by the Committee from time to time; provided, however, that amounts
credited to a Participant’s Deferral Account in respect of an award Stock Units
under this Independent Directors Plan must remain invested Stock Units until
third anniversary of the Grant Date of such award. A Participant shall have no
voting rights or any other rights as a holder of Common Shares with respect to
any Stock Units or Common Shares allocated to his or her Deferral Account;
provided, however, that notwithstanding the foregoing, to the extent a
Participant has had Common Shares credited to such Participant’s Deferral
Account and the Company pays cash dividends with respect to the Common Shares,
such Participant’s Deferral Account will be credited with an additional number
of Common Shares equal to (A) the dividend per Common Share multiplied by
(B) the number of Common Shares in such Participant’s Deferral Account divided
by (C) the Fair Market Value of one Common Share on the date such dividend is
paid to the holders of Common Shares.

 



--------------------------------------------------------------------------------



 



               (2) Deemed earnings (and losses) on a Participant’s Deferral
Account shall be credited to a Participant’s Deferral Account on a monthly
basis. Any portion of a Participant’s Deferral Account which is subject to
distribution in installments shall continue to be credited with deemed earnings
(or losses) until fully paid out to the Participant.
               (3) The Committee reserves the right to change the options
available for deemed investments under the Plan from time to time, or to
eliminate any such option at any time. A Participant may specify a separate
investment allocation with respect any portion of his or her Deferral Account,
subject to limitations imposed by the Committee. Participants may modify their
deemed investment instructions each business day with respect to any portion
(whole percentages only) of their Deferral Account; provided they notify the
Committee or its designee within the time and in the manner specified by the
Committee. Elections and amendments thereto pursuant to this Section 6(c)(ii)
shall be made in the manner prescribed by the Committee.
          (iii) Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries (each a “Beneficiary”) who, upon the Participant’s
death, or physical or mental incapacity will receive the amounts that otherwise
would have been paid to the Participant under this Independent Directors Plan.
All designations shall be signed by the Participant, and shall be in such form
as prescribed by the Committee. Each designation shall be effective as of the
date delivered to the Committee or its designee by the Participant. Participants
may change their beneficiary designations on such form as prescribed by the
Committee. The payment of amounts credited to a Participant’s Deferral Account
shall be in accordance with the last unrevoked written beneficiary designation
that has been signed by the Participant and delivered to the Committee or its
designee prior to the Participant’s death. In the event that all the
beneficiaries named by a Participant pursuant to this Section 6(c)(iii)
predecease the Participant, the deferred amounts that would have been paid to
the Participant or the Participant’s beneficiaries shall be paid to the
Participant’s estate. In the event a Participant does not designate a
beneficiary, or for any reason such designation is ineffective, in whole or in
part, the amounts that otherwise would have been paid to the Participant or the
Participant’s beneficiaries under the Plan shall be paid to the Participant’s
estate.
     (d) Trust. Nothing contained in this Independent Directors Plan shall
create a trust of any kind or a fiduciary relationship between the Company and
any Participant. Nevertheless, the Company may establish one or more trusts,
with such trustee(s) as the Committee may approve, for the purpose of providing
for the payment of deferred amounts and earnings thereon. Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s general creditors upon the bankruptcy or insolvency of the Company.
     (e) Nontransferability. Participants’ rights to deferred amounts and
earnings credited thereon under the Independent Directors Plan may not be sold,
transferred, assigned, or otherwise alienated or hypothecated, other than by
will or by the laws of descent and distribution, or pursuant to a domestic
relations order, nor shall the Company make any payment under the Independent
Directors Plan to any assignee or creditor of a Participant.

 



--------------------------------------------------------------------------------



 



7. Rights of Participants.
     (a) Contractual Obligation. The Independent Directors Plan shall create an
unfunded, unsecured contractual obligation on the part of the Company to make
payments due under Stock Unit awards, and to make payments from the
Participants’ Deferral Accounts when due. Payments under the Independent
Directors Plan shall be made out of the general assets of the Company or from
the trust or trusts referred to in Section 6(d) above.
     (b) Unsecured Interest. No Participant or party claiming an interest in
benefits of a Participant hereunder shall have any interest whatsoever in any
specific asset of the Company. To the extent that any party acquires a right to
receive payments under the Independent Directors Plan, such right shall be
equivalent to that of an unsecured general creditor of the Company. Each
Participant, by participating hereunder, agrees to waive any priority creditor
status with respect to any amounts due hereunder. The Company shall have no duty
to set aside or invest any amounts credited to Participants’ Deferral Accounts
or Stock Unit awards under this Independent Directors Plan. Accounts established
hereunder are solely for bookkeeping purposes and the Company shall not be
required to segregate any funds based on such accounts.
8. Miscellaneous.
     (a) Notice. Any notice or filing required or permitted to be given to the
Company under the Independent Directors Plan shall be sufficient if in writing
and hand delivered, or sent by registered or certified mail to the Committee,
and if mailed, shall be addressed to the principal executive offices of the
Company. Notice mailed to a Participant shall be at such address as is given in
the records of the Company. Notices to the Company shall be deemed given as of
the date of delivery. Notice to a Participant or beneficiary shall be deemed
given as of the date of hand delivery, or if delivery is made by mail, three
(3) days following the postmark date.
     (b) Costs of the Independent Directors Plan. All costs of implementing and
administering the Independent Directors Plan shall be borne by the Company.
9. Amendments and Termination
     The Company reserves the right to amend, modify, or terminate the
Independent Directors Plan (in whole or in part) at any time by action of the
Board or the Committee, with or without prior notice. Except as described below
in this Section 9, no such amendment or termination shall in any material manner
adversely affect any Participant’s rights to any amounts already deferred or
credited hereunder or deemed earnings thereon, up to the point of amendment or
termination, without the consent of the Participant. Termination of the
Independent Directors Plan shall not be a permitted distribution event, except
to the extent permitted under Section 409A of the Code without the imposition of
any additional taxes or other penalties under Section 409A of the Code. If
payout is commenced pursuant to the operation of this Section 9, the payment of
deferred amounts and earnings thereon shall be made in the manner selected by
each Participant under Section 6(b)(iii) herein (other than the commencement
date).
     Subject to the above provisions, the Board shall have broad authority to
amend the Independent Directors Plan to take in to account changes in applicable
securities and tax laws and accounting rules.

 



--------------------------------------------------------------------------------



 



10. General Provisions
     (a) Additional Compensation Arrangements. Nothing contained in this
Independent Directors Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required, and such arrangements may be either generally applicable
or applicable only in specific cases.
     (b) No Right to Continued Service. Neither the adoption of the Independent
Directors Plan nor the award of Stock Units hereunder shall confer upon any
individual any right to continued service as a member of the Board, nor shall it
interfere in any way with the right of the Company to terminate the service of
an individual at any time.
     (c) Arbitration. Any individual making a claim for benefits under this
Independent Directors Plan may contest the Committee’s decision to deny such
claim or appeal therefrom only by submitting the matter to binding arbitration
before a single arbitrator. Any arbitration shall be held in Los Angeles,
California, unless otherwise agreed to by the Committee. The arbitration shall
be conducted pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator’s authority shall be limited to the
affirmation or reversal of the Committee’s denial of the claim or appeal, based
solely on whether or not the Committee’s decision was arbitrary or capricious,
and the arbitrator shall have no power to alter, add to, or subtract from any
provision of this Independent Directors Plan. Except as otherwise required by
applicable law, the arbitrator’s decision shall be final and binding on all
parties, if warranted on the record and reasonably based on applicable law and
the provisions of this Independent Directors Plan. The arbitrator shall have no
power to award any punitive, exemplary, consequential or special damages, and
under no circumstances shall an award contain any amount that in any way
reflects any of such types of damages. Each party shall bear its own attorney’s
fees and costs of arbitration. Judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.
11. Governing Law.
     The Independent Directors Plan and all awards made and actions taken
thereunder shall be governed by and construed in accordance with the internal
laws of the State of California.

 